Name: Commission Regulation (EEC) No 217/79 of 25 January 1979 laying down detailed rules for direct cooperation between the bodies designated to verify compliance with provisions in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 2 . 79 Official Journal of the European Communities No L 31 / 5 COMMISSION REGULATION (EEC) No 217/79 of 25 January 1979 laying down detailed rules for direct cooperation between the bodies designated to verify compliance with provisions in the wine sector samples, making analytical and organoleptic examina ­ tions and engaging the services of experts , the prin ­ ciple should be laid down that these costs shall be met by the body which ordered the sample to be taken or the expert to be engaged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , ^ HAS ADOPTED THIS REGULATION : Article 1 1 . The bodies designated by the Member States to verify compliance with Community provisions in the wine sector and national provisions adopted pursuant thereto and which are authorized to have direct rela ­ tions with each other and , where appropriate, with the Commission are listed in Annex I. 2 . The laboratories referred to in Article 4 ( 1 ) (b) of Regulation (EEC) No 1439/78 which are authorized to carry out analytical and organoleptic examinations and to interpret and evaluate the results of such exami ­ nations are listed in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3065/78 ( 2 ), and in particular Article 39a (3) thereof, Whereas Article 9 of Council Regulation (EEC) No 1439/78 (3 ) laid down guidelines for the detailed rules for implementing Article 39a of Regulation (EEC) No 816/70 as regards direct cooperation between the bodies designated by Member States to verify compliance with Community and national pro ­ visions in the wine sector ; whereas it is necessary to define the relations to be maintained by these bodies between themselves and with the Commission for the purpose of preventing and investigating any infringe ­ ment of the Community provisions in question and of national provisions adopted pursuant thereto ; whereas the names and addresses of these bodies and of the laboratories authorized to make analytical and organo ­ leptic examinations as part of this direct cooperation should be published ; Whereas fraud and misrepresentation must be effec ­ tively and rapidly penalized ; whereas exchanges of information between the bodies in question should therefore be made by the most rapid appropriate means of communication when this is necessary to prevent or investigate an infringement ; Whereas rules should be laid down on official sampling methods and on the utilization of samples in order to ensure their representativity and the possi ­ bility of checking the results of official analyses throughout the Community ; whereas , in order to enable Member States to admit duty free with the minimum of customs formalities samples officially taken in a Member State and sent from that Member State to a laboratory situated in the territory of another Member State , a special label should be used for the transmission of these samples ; Whereas in order to simplify administratively the ques ­ tion of responsibility for costs of taking and sending Article 2 Exchanges of information pursuant to Articles 2 to 5 of Regulation (EEC) No 1439/78 shall be carried out by the means of communication most appropriate to the nature of the information . If it is considered that the competent body receiving the information must act immediately thereon in order to prevent or uncover an infringement, the communication shall be made by telex, telecopier or telephone . Article 3 1 . Samples to be sent , pursuant to Article 4 ( 1 ) (b) of Regulation (EEC) No 1439/78 , to a laboratory situ ­ ated in the territory of another Member State shall be taken by a representative of the competent body autho ­ rized to that end . 2 . Sampling must be so carried out as to ensure that : (&gt;) OJ No L 99 , 5 . 5 . 1970 , p . 1 . ( 2 ) OJ No L 366 , 28 . 12 . 1978 , p. 9 . ( 3 ) OJ No L 1 73 , 29 . 6 . 1978 , p. 2 . No L 31 / 6 Official Journal of the European Communities 7 . 2 . 79  in the case of products in containers of not more than 60 litres warehoused in one lot , the samples are representative of the entire lot,  in the case of products in other containers , the samples are representative of the entire contents of the container from which the samples are taken . 3 . Samples shall be taken by pouring the product in question into at least five clean containers having a nominal capacity of not less than 0-5 litre . In the case of products as referred to in the first indent of para ­ graph 2, sampling may also take the form of removing at least five containers having a nominal capacity of not less than 0-5 litre from the lot to be examined . The samples shall be taken , closed where appropriate , and sealed in the presence of a representative of the establishment where the sample is taken or of a repre ­ sentative of the carrier if the sample is taken during transport . If no representative is present, the report referred to in paragraph 5 shall mention this fact . Each sample shall be fitted with a non-tainting and non-reusable closure . 4 . Each sample shall bear a label which complies with Annex II (A), made out in one of the official languages of the Community . The representative of the establishment where the sample is taken or the representative of the carrier shall be requested to sign the label referred to in the preceding subparagraph . 5 . An official of the competent department autho ­ rized to take samples shall draw up a written report in which he shall note any observations he considers important for assessing the sample . In the report he shall note , where necessary, any statements by the carrier's representative or the representative of the esta ­ blishment where the sample was taken , and shall request such representative to affix his signature . He shall note the amount of the product from which the sample was taken . If the signatures referred to above and in the second subparagraph of paragraph 4 were refused , the report shall mention this fact . 6 . Whenever samples are taken , one of the samples shall remain as a control sample in the establishment where the sample was taken , and another with the competent authority which ordered the sample to be taken . Three of the samples shall be sent for examina ­ tion to one of the laboratories listed in Annex I , situ ­ ated in another Member State . There one , and if necessary two, of the samples shall be analyzed . Another sample shall be kept as a control sample . Control samples shall be kept for a minimum period of three years after sampling. 7 . Consignments of samples shall bear on the external packaging a red label complying with the model set out in Annex I ! (B). The label shall be approximately 50 x 25 mm . When sending samples, the competent body of the Member State from which the samples are sent shall affix its stamp partially on the outer packaging of the parcel and partially on the red label . Article 4 1 . The costs incurred in taking and sending a sample and in carrying out analytical and organoleptic examinations shall be borne by the body which asked for the sample to be taken . The costs of analytical and organoleptic examinations shall be calculated according to the rates applicable in the Member State in the territory of which the laboratory which carried out the examination is situated . 2 . The subsistence and travelling expenses incurred as a result of engaging an expert shall be calculated according to the rates applicable in the Member State where the expert normally works . These expenses shall be borne by the competent body which asked for the expert to be engaged . Article 5 This Regulation shall enter into force on 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1979 . For the Cowmission Finn GUNDELACH Vice-President 7 . 2 . 79 Official Journal of the European Communities No L 31 /7 ANNEX I List of competent bodies referred to in Articles 2 , 3 and 4 of Regulation (EEC) No 1439/78 and of the laboratories referred to in Article 4 of that Regulation authorized to have direct relations with each other and with the Commission A. BELGIUM 1 . Competent bodies : a) L'inspection des denrÃ ©es alimentaires  administration de 1 hygiÃ ¨ne publique  ministÃ ¨re de la santÃ © publique  CitÃ © administrative de l'Ã tat quartier VÃ ©sale , 1010 Bruxelles , or Inspectie van de eetwaren  Bestuur van de Volksgezondheid  Ministerie van Volksge ­ zondheid  Rijksadministratief Centrum Vesaliusgebouw , 1010 Brussel , tel .: 02/564 11 37, Telex : 25 768 ; b) L inspection gÃ ©nÃ ©rale Ã ©conomique  ministÃ ¨re des affaires Ã ©conomiques rue de Mot 24-26, 1040 Bruxelles , or Economische Algemene Inspectie  Ministerie van Economische Zaken De Motstraat 24-26 , 1040 Brussel , tel .: 02/233 61 11 , telex : 21 973 . 2 . Laboratories : a) Le laboratoire central du ministÃ ¨re des affaires Ã ©conomiques rue de la Senne 17a , 1000 Bruxelles , or Centraal Laboratorium  Ministerie van Economische Zaken Zennestraat 17a , 1000 Brussel , tel .: 02/ 511 77 59 ; b ) Le laboratoire d analyses des denrÃ ©es alimentaires de 1 Institut d hygiÃ ¨ne et d Ã ©pidÃ ©miologie  ministÃ ¨re de la santÃ © publique rue J. Wytsman 14, 1050 Bruxelles , or Laboratorium voor analyse van levensmiddelen van het Instituut voor HygiÃ «ne en Epidemi ­ ologie  Ministerie van Volksgezondheid J. Wytsmanstraat 14 , 1050 Brussel , tel .: 02/647 99 80, telex : 21 034 . B. DENMARK 1 . Competent bodies : a) Direktoratet for ToldvÃ ¦senet Amaliegade 44, 1256 KÃ ¸benhavn K, tlf . : 01 / 15 73 00 , telex : 22 210 TOLD V. DK ; b) Statens Levnedsmiddelinstitut MÃ ¸rkhÃ ¸jgÃ ¥rd , MÃ ¸rkhÃ ¸j Bygade 19 , 2860 SÃ ¸borg, tlf .: 01 /69 66 00 , telex : 16 298 FOODIN DK. 2 . Laboratories : a ) Toldlaboratoriet Snorresgade 15 , 2300 KÃ ¸benhavn S , tlf .: 01 /54 73 73 ; b ) Statens Levnedsmiddelinstitut MÃ ¸rkhÃ ¸jgÃ ¥rd , MÃ ¸rkhÃ ¸j Bygade 19 , 2860 SÃ ¸borg, tlf.: 01 /69 66 00 , telex : 16 298 FOODIN DK . No L 31 /8 Official Journal of the European Communities 7 . 2 . 79 C. GERMANY 1 . Competent bodies : a) Ministerium fÃ ¼r Gesundheit und Sozialordnung des Landes Baden -WÃ ¼rttemberg RotebÃ ¼hlplatz 30 , 7000 Stuttgart 1 , Tel . : 07 11 / 6 67 31 , Telex : 722 548 ; b) Bayerisches Staatsministerium des Innern Odeonsplatz 3 , 8000 MÃ ¼nchen 22, Tel . : 0 89 / 2 19 21 , Telex : 524 540 ; c) Senator fÃ ¼r Gesundheit und Umweltschutz An der Urania 12 , 1000 Berlin 30 , Tel . : 0 30 / 2 12 21 , Telex : 183 798 ; d ) Senator fÃ ¼r Gesundheit und Umweltschutz Bahnhofsplatz 29 , 2800 Bremen 1 , Tel . : 04 21 / 36 11 , Telex : 244 804 ; e) GesundheitsbehÃ ¶rde der Freien und Hansestadt Hamburg TesdorpfstraÃ e 8 , 2000 Hamburg 13 , Tel .: 0 40 / 4419 51 , Telex : 212 121 ; f) Hessischer Sozialminister Adolfsallee 53 , 6200 Wiesbaden , Tel . : 0 61 21 / 81 51 , Telex : 4 186 817 ; g) Niedersachsischer Sozialminister Hinrich-Wilhelm-Kopf-Platz 2, 3000 Hannover, Tel . : 05 1 1 / 19 01 , Telex : 923 530 ; h) Minister fÃ ¼r Arbeit, Gesundheit und Soziales des Landes Nordrhein -Westfalen Horionplatz 1 , 4000 DÃ ¼sseldorf, Tel . : 02 11 / 83 51 , Telex : 8 582 192 ; i ) Ministerium fÃ ¼r Landwirtschaft, Weinbau und Umweltschutz des Landes Rheinland-Pfalz GroÃ e Bleiche 55, 6500 Mainz , Tel . : 0 61 31 / 1 61 , Telex : 4 187 643 ; j ) Minister fÃ ¼r Familie , Gesundheit und Sozialordnung HindenburgstraÃ e 23 , 6600 SaarbrÃ ¼cken 1 , Tel . : 06 81 / 59 29, Telex : 4 421 394 ; k ) Sozialminister des Landes Schleswig-Holstein BrunswikerstraÃ e 16-22, 2300 Kiel , Tel .: 04 31 / 59 61 , Telex : 299 871 . 2 . Laboratories : a) Baden - WÃ ¼rttemberg : Chem . Landesuntersuchungsanstalt Stuttgart BreitscheidstraÃ e 20 , 7000 Stuttgart , Tel .: 07 11 / 205 01 ; Chem . Landesuntersuchungsanstalt Karlsruhe HoffstraÃ e 3 , 7500 Karlsruhe, Tel . : 07 21 / 13 51 ; Chem . Landesuntersuchungsanstalt Offenburg GerberstraÃ e 24, 7600 Offenburg, Tel . : 07 81 / 7 20 01 , 7 20 02 ; Chem . Landesuntersuchungsanstalt Sigmaringen Hedinger StraÃ e 2 A, 7480 Sigmaringen , Tel . : 0 75 71 / 40 37, 40 38 ; Chem . Untersuchungsamt der Stadt Stuttgart StafflenbergstraÃ e 81 , 7000 Stuttgart 1 , Tel . : 07 11 / 2 16 34 73 ; Chem . Untersuchungsamt der Stadt Pforzheim Westl . Karl-Friedrich-StraÃ e 235, 7530 Pforzheim , Tel .: 0 72 31 / 3 00 2444 ; b) Bayern : Landesuntersuchungsamt fÃ ¼r das Gesundheitswesen SÃ ¼dbayern LothstraÃ e 21 , 8000 MÃ ¼nchen 2, Tel . : 0 89 / 18 80 01 ; Landesuntersuchungsamt fÃ ¼r das Gesundheitswesen Nordbayern Eggenreuther Weg 43 , 8520 Erlangen 2 , Tel . : 0 91 31 / 2 50 21 , 2 50 22 ; c) Berlin : Landesanstalt fÃ ¼r Lebensmittel -, Arzneimittel - und gerichtliche Chemie Berlin KantstraÃ e 79 , 1000 Berlin 1 2, Tel . : 0 30 / 3 06 60 34, 3 06 60 35, 3 07 20 34 ; d) Bremen : Staatl . Chem . Untersuchungsanstalt St-JÃ ¼rgen-StraÃ e , 2800 Bremen , Tel .: 04 21 / 44 92, 54 47 ; 7. 2 . 79 Official Journal of the European Communities No L 31 /9 e ) Hamburg : Hygienisches Institut Hamburg  Chem . und Lebensmitteluntersuchungsanstalt Gorch-Fock-Wall 15/ 17 , 2000 Hamburg 36, Tel .: 0 40 / 34 91 01 ; f) Hessen : Staatl . Chem . Untersuchungsamt Wiesbaden HasengartenstraÃ e 24, 6200 Wiesbaden , Tel . : 0 61 21 / 7 90 07, 7 90 08 ; g) Niedersachsen : Staatl . Chem . Untersuchungsamt Braunschweig HallestraÃ e 1 , 3300 Braunschweig, Tel . : 05 31 / 6 22 31 , 6 22 32, 6 22 33 ; h) Nordrhein-Westfalen : Chem . Landesuntersuchungsamt Nordrhein-Westfalen SperlichstraÃ e 19 , 4400 MÃ ¼nster, Tel . : 02 51 / 7 90 58 ; Chem . und Lebensmitteluntersuchungsamt der Stadt Aachen Am Gut Wolf 4 , 5100 Aachen , Tel .: 02 41 / 43 25 72 ; Chem . Untersuchungsamt der Stadt Bielefeld OststraÃ e 55, 4800 Bielefeld , Tel . : 05 21 / 51 26 57 ; Chem . Untersuchungsamt der Stadt Bochum CarolinenglÃ ¼ckstraÃ e 27 , 4630 Bochum, Tel . : 02 34 / 69 87 26 ; Chem . und Lebensmitteluntersuchungsamt der Stadt Bonn ImmenburgstraÃ e 20 , 5300 Bonn , Tel .: 0 2221 / 771 ; Chem . Untersuchungsanstalt der Stadt Dortmund HÃ ¶velstraÃ e 8 , 4600 Dortmund , Tel .: 02 31 / 54 22 36 45, 54 22 36 46, 54 22 36 47, 54 22 36 48 , 54 22 36 49 ; Chem . Untersuchungsamt der Stadt Duisburg Pulverweg 39 , 4100 Duisburg, Tel . : 02 03 / 28 1 3 24 87 ; Chem . und Lebensmitteluntersuchungsamt der Landeshauptstadt DÃ ¼sseldorf LambertusstraÃ e 1 , 4000 DÃ ¼sseldorf, Tel . : 02 11 / 8 99 32 58 ; Chem . Untersuchungsamt Eschweiler SteinstraÃ e 87, 5180 Eschweiler, Tel .: 0 24 03 / 60 04, 60 05 ; Chem . Untersuchungsamt der Stadt Essen LichtstraÃ e 3 , 4300 Essen , Tel . : 02 01 / 23 55 67 ; Chem . Untersuchungsamt der Stadt Hagen PappelstraÃ e 1 , 5800 Hagen , Tel . : 0 23 31 / 20 72 47 15 ; Chem . Untersuchungsamt der Stadt Hamm Nordenwall 25 , 4700 Hamm, Tel .: 0 23 81 / 10 1605 , 101606, 10 1607, 101608 , 10 16 09 , 10 16 10 , 10 16 11 ; Amtliche Lebensmitteluntersuchungsanstalt  Institut fÃ ¼r Lebensmittelchemie Kurt-Schumacher-StraÃ e 4 , 4650 Gelsenkirchen , Tel . : 02 09 / 1 69 23 00 ; Institut fÃ ¼r Lebensmittel -, Wasser- und Luftuntersuchungen Eifelwall 7, 5000 KÃ ¶ln 1 , Tel .: 02 21 /2 09 31 ; Chem . Untersuchungsamt der Stadt Krefeld SteinstraÃ e 97, 4150 Krefeld , Tel . : 0 21 51 / 63 22 94 ; Chem . Untersuchungsamt der Stadt Leverkusen DÃ ¼sseldorfer StraÃ e 147, 4670 Leverkusen-Opladen , Tel .: 0 21 71 / 40 22 70 ; Chem . und Lebensmitteluntersuchungsamt des Kreises Mettmann DÃ ¼sseldorfer StraÃ e 26 , 4020 Mettmann , Tel . : 0 21 04 / 79 04 32 ; Chem . Untersuchungsamt des Kreises Wesel GoethestraÃ e 1 , 4130 Moers 1 , Tel . : 0 28 41 / 20 27 92, 20 27 93 , 20 27 94 ; Chem . Untersuchungsamt des Kreises Viersen KÃ ¶nigpfad 7 , 4055 Nettetal 2  Kaldenkirchen , Tel . : 0 21 57 / 60 13 ; No L 31 / 10 Official Journal of the European Communities 7. 2 . 79 Chem . und Lebensmitteluntersuchungsamt fÃ ¼r die Stadt MÃ ¶nchengladbach und den Kreis NeuÃ  KÃ ¶nigstraÃ e 34, 4040 NeuÃ  1 , Tel . : 0 21 01 / 1 23 16 ; Chem . Untersuchungsanstalt der Stadt Oberhausen Bruchhausener StraÃ e 77, 4200 Oberhausen , Tel . : 02 08 / 8 25 28 79, 8 25 22 08 , 8 25 22 24 , 8 25 22 12 ; Chem . Untersuchungsamt des Kreises Paderborn AldegreverstraÃ e 10-14, 4790 Paderborn , Tel . : 0 52 51 / 20 84 38 ; Chem . Untersuchungsamt Recklinghausen PaulusstraÃ e 45, 4530 Recklinghausen , Tel . : 0 23 61 / 2 35 85 ; Chem . Untersuchungsamt der Stadt Remscheid Hastener StraÃ e 15 , 5630 Remscheid , Tel . : 0 21 91 / 19 79 17, 19 79 18 ; Chem . und Lebensmitteluntersuchungsamt fÃ ¼r die Kreise Siegen und Olpe Koblenzer StraÃ e 73 , 5900 Siegen , Tel . : 02 71 / 3 37 74 85 ; Chem . Untersuchungsinstitut der StÃ ¤dte Wuppertal und Solingen SanderstraÃ e 161 , 5600 Wuppertal 2 , Tel .: 02 02 / 5 63 62 06, 5 63 61 32, 5 63 64 74, 5 63 66 01 ; i ) Rheinland-Pfalz : Chem . Untersuchungsamt Koblenz NeverstraÃ e 4-6, 5400 Koblenz, Tel . : 02 61 / 39 12 64, 39 12 65 ; Chem . Untersuchungsamt Mainz Am Zollhafen 12 , 6500 Mainz , Tel . : 0 61 31 / 6 20 76, 6 20 77 ; Chem . Untersuchungsamt Speyer Kleine Pfaffengasse 9-11 , 6720 Speyer, Tel . : 0 62 32 / 59 30 , 41 88 ; Chem . Untersuchungsamt Trier Maximiner Acht 1 la, 5500 Trier, Tel . : 06 51 / 4 81 75 , 4 24 75 ; j ) Saarland : Chem . Untersuchungsamt CharlottenstraÃ e 7 , 6600 SaarbrÃ ¼cken , Tel . : 06 81 / 5 30 41 , 5 30 42 ; k) Schleswig -Holstein : StÃ ¤dt . Untersuchungsamt der Stadt Flensburg Am Pferdewasser, 2390 Flensburg, Tel . : 04 61 / 8 58 78 , 8 58 79 ; Nahrungsmitteluntersuchungsamt der Stadt Kiel EckernfÃ ¶rder StraÃ e 421 , 2300 Kiel , Tel .: 04 31 / 31 35 11 , 31 38 70 ; Stadt . Untersuchungsamt der Stadt LÃ ¼beck KatharinenstraÃ e 35, 2400 LÃ ¼beck, Tel . : 04 51 / 1 28 63 , 12 92 42. D. FRANCE 1 . Competent bodies : a) MinistÃ ¨re de l'agriculture : Direction de la qualitÃ ©  service de la repression des fraudes 44, boulevard de la Grenelle , 75732 Paris Cedex 15 , tÃ ©l . 575 62 25, tÃ ©lex : 270 700 ; b) MinistÃ ¨re du budget :  Direction gÃ ©nÃ ©rale des impÃ ´ts 6 , rue des Pyramides , 75001 Paris , tÃ ©l . 260 33 00 ;  Direction gÃ ©nÃ ©rale des douanes et droits indirects 93 , rue de Rivoli , 75001 Paris , tÃ ©l . 260 33 00 , tÃ ©lex : SIDOUAN AB 220 200 . 2 . Laboratories : a ) MinistÃ ¨re de l'agriculture :  Laboratoire central de recherches et d'analyses du ministÃ ¨re de 1 agriculture 25, avenue de la RÃ ©publique, 91305 Massy , tÃ ©l . 920 62 80 , 920 60 94 ; Responsibility for the following departments : Aisne , Calvados , Cher, Cotes-du-Nord , Essonne, Eure , Eure-et-Loir, FinistÃ ¨re , Ille-et- Vilaine , Loiret , Manche, Mayenne , Morbihan , NiÃ ¨vre , Nord , Oise , Orne, Pas-de-Calais , Sarthe , Seine , Hauts-de-Seine, Seine-Maritime , Seine-et-Marne, Seine-Saint-Denis , Somme, Val-de-Marne , Val-d'Oise , Yvelines ; 7. 2 . 79 No L 31 / 11Official Journal of the European Communities  Laboratoire de la station agronomique et Ã nologique de Bordeaux 351 , cours de la LibÃ ©ration , 33405 Talence, tÃ ©l . 56/80 77 91 ; Responsibility for the following departments : Cantal , Charente , Charente-Maritime , Correze , Creuse , Dordogne , Gers , Gironde , Indre , Indre-et-Loire , Landes , Loir-et-Cher , Loire-Atlantique , Lot, Lot-et-Garonne , Maine-et- Loire , PyrÃ ©nÃ ©es-Atlantiques , Hautes-PyrÃ ©nÃ ©es , Deux-SÃ ¨vres , Tarn-et-Garonne, VendÃ ©e, Vienne, Haute-Vienne ;  Laboratoire de la station Ã nologique de l'HÃ ©rault 2 , rue Saint-Pierre , 34024 Montpellier, tÃ ©l . 67/72 54 32, 72 50 36 ; Responsibility for the following departments : Ain , Allier, Alpes-de-Haute-Provence, Hautes-Alpes , Alpes-Maritimes, Ardeche , Ariege, Aude, Aveyron , Bouches-du-RhÃ ´ne, Corse , CÃ ´te-d'Or, DrÃ ´me, Gard , Haute-Garonne, HÃ ©rault, IsÃ ¨re , Loire , Haute-Loire , LozÃ ¨re , Puy-de-DÃ ´me , PyrÃ ©nÃ ©es-Orientales , RhÃ ´ne , SaÃ ´ne-et-Loire , Savoie , Haute-Savoie , Tarn , Var, Vaucluse , Yonne ;  Laboratoire interrÃ ©gional de Strasbourg du service de la rÃ ©pression des fraudes et du contrÃ ´le de la qualitÃ © 3 , rue de l'Argonne , 67083 Strasbourg, tÃ ©l . 88 /66 48 96 ; Responsibility for the following departments : Ardennes , Aube, Doubs, Jura , Marne , Haute-Marne, Meurthe-et-Moselle , Meuse , Moselle , Bas-Rhin , Haut-Rhin , Haute-SaÃ ´ne, Vosges , Territoire de Belfort ; b) MinistÃ ¨re du budget : Service des laboratoires du ministÃ ¨re du budget  laboratoire central et rÃ ©gional du ministÃ ¨re du budget 1 , rue Gabriel Vicaire , 75141 Paris Cedex 03 , tÃ ©l . 887 53 63 . E. IRELAND 1 . Competent body : The Department of Agriculture Kildare Street, Dublin 2 , tel .: 789011 , telex : 4280 ; 2 . Laboratory : The State Laboratory Upper Mernon Street , Dublin 2 , tel . : 765747 , 765748 , 763660 . F. ITALY 1 . Competent body : Ministero dell agricoltura e delle foreste  Servizio repressione frodi via XX Settembre , 20 , 00187 Roma, tel .: 06/4665 , telex : 61 148 Minagrin . 2 . Laboratories : a) Istituto di coltivazioni arboree della facoltÃ di agraria dell UniversitÃ degli studi di Torino via Tommaso Valperga Caluso , 30 , 10125 Torino, tel .: 011 /688644 ; Responsibility for the following provinces : Aosta , Cuneo, Novara , Torino e Vercelli ; b ) Istituto sperimentale per l'enologia  Asti via Pietro Micca , 35 , 14100 Asti , tel .: 0141 / 55206 ; Responsibility for the following provinces : Alessandria , Asti , Genova , Imperia e Savona ; c) Ufficio enologico  Genova via Nino Bixio , 6 , 16128 Genova , tel .: 010/ 581985 ; Responsibility for the following provinces : Genova , Imperia e Savona ; No L 31 / 12 Official Journal of the European Communities 7 . 2 . 79 d) Istituto sperimentale per la valorizzazione tecnologica dei prodotti agricoli  Milano  Office and laboratory : via Giacomo Venezian , 26 , 20133 Milano, tel .: 02/2365377,  Sampling : via Filippo Juvara , 9 , 20129 Milano, tel .: 02/292635 ; Responsibility for the following provinces : Varese , Como , Sondrio , Milano , Bergamo, Brescia , Pavia , Cremona e Piacenza ; e ) Istituto sperimentale per la viticoltura  Conegliano (Treviso) viale 28 aprile , 31015 Conegliano , tel .: 0438 /23334 ; Responsibility for the following provinces : Gorizia , Padova , Pordenone, Rovigo, Treviso , Trieste , Udine , Venezia , Verona e Vicenza ; f) Istituto agrario provinciale di San Michele all'Adige via Edmondo Mach , 5 , 38010 San Michele all'Adige , tel .: 0461 /63102 ; Responsibility for the following provinces : Belluno , Bolzano e Trento ; g) Istituto industrie agrarie della facoltÃ di agraria dell universitÃ di Bologna  Laboratory and administration : via San Giacomo , 5/2, 40126 Bologna , tel .: 051 / 228830 ,  Sampling : viale Quir . Filopanti , 4 , 40126 Bologna, tel .: 051 /237067 ; Responsibility for the following provinces : Bologna, Ferrara , Forli e Ravenna ; h ) Istituto sperimentale agronomico di Bari  Sezione di Modena  Office : via E. Diena , 115 , 41100 Modena, tel .: 059/310954,  Laboratory : viale Caduti in guerra , 157 , 41100 Modena, tel .: 059/230454 ; Responsibility for the following provinces : Mantova , Modena , Parma e Reggio nell Emilia ; i ) Laboratorio chimico merceologico della Camera di commercio , industria , artigianato ed agricoltura  Firenze  Office : via Jacopo da Diacceto , 22, 50123 Firenze, tel .: 055/ 292040 ,  Laboratory : via delle Porte Nuove , 8 , 50144 Firenze , tel .: 055/472940 ; Responsibility for the following provinces : Massa Carrara , Lucca , Pistoia , Firenze , Livorno , Pisa , Arezzo, Siena , Grosseto e La Spezia ; j ) Laboratorio di chimica agraria della facoltÃ di agraria dell'universitÃ di Perugia Borgo XX Giugno (San Pietro), 06100 Perugia , tel . : 075/33038 ; Responsibility for the following provinces : Ancona, Ascoli Piceno, Macerata , Perugia , Pesaro-Urbino e Terni ; k ) Istituto nazionale della nutrizione  Roma  Office : via Giovanni Maria Lancisi , 29 , 00161 Roma , tel .: 06 / 860584,  Laboratory : via Gaetano Rappini , 19 , 00149 Roma , tel . : 06/ 5587341 ; Responsibility for the following provinces : Viterbo, Rieti , Roma, Latina e Frosinone , 1 ) Istituto tecnico agrario statale « Duca degli Abruzzi »  Cagliari via Ozieri , 09100 Cagliari , tel .: 070/668923 ; Responsibility for the following provinces : Sassari , Nuoro , Oristano , Cagliari ; 7 . 2 . 79 Official Journal of the European Communities No L 31 / 13 m) Istituto sperimentale per la elaiotecnica  Pescara  Office : via Cesare Battisti , 198 , 65100 Pescara , tel .: 085/22496,  Laboratory : CittÃ Sant Angelo , 65013 Pescara , tel .: 085 /968194 ; Responsibility for the following provinces : Campobasso , Chieti , Isernia , L Aquila , Pescara e Teramo ; n) Istituto di chimica agraria della facoltÃ di agraria dell'UniversitÃ degli studi di Napoli via dell'UniversitÃ , 125 , 80055 Portici , tel .: 081 /7390748 ; Responsibility for the following provinces : Caserta , Benevento , Napoli , Avellino e Salerno ; o) Istituto sperimentale agronomico  Bari  Laboratory and administration : via Celso Ulpiani , 5 , 70125 Bari , tel . : 080 / 221 558 ,  Sampling : viale Japigia , traversa 88 , n . 21 , 70126 Bari , tel .: 080/331272 ; Responsibility for the following provinces : Bari , Brindisi , Foggia , Lecce , Matera , Potenza e Taranto ; p) Istituto sperimentale per la olivicoltura  Cosenza  Office and laboratory : via Silvio Pellico , 87100 Cosenza-Rende , tel .: 0984/838551 ;  Sampling : via delle Medaglie d Oro, 74 , 87100 Cosenza , tel .: 0984/29654 ; Responsibility for the following provinces : Catanzaro , Reggio di Calabria e Cosenza ; q ) Istituto sperimentale per la cerealicoltura di Roma  Sezione di Catania via Varese , 43 , 95123 Catania , tel .: 095/350258 ; Responsibility for the following provinces : Catania , Enna, Messina , Ragusa e Siracusa ; r) Istituto tecnico industriale « Vittorio Emanuele III »  Palermo via LibertÃ , 88 , 09143 Palermo, tel .: 091 /261233 ; Responsibility for the following provinces : Agrigento , Caltanisetta , Palermo e Trapani . G. LUXEMBOURG 1 . Competent body : Institut viti-vinicole Remich boite postale 50 , Remich , tÃ ©l . 6 91 22 , 6 91 60 , telex : 2537 AGRIM LU ; 2 . Laboratories : Laboratoire de 1 Institut viti-vinicole Remich tÃ ©l . 6 91 22 , 6 91 60 Laboratoire de l'Institut d'hygiÃ ¨ne et de santÃ © publique, 42 , rue du Laboratoire , Luxembourg, tÃ ©l . 49 11 91 , tÃ ©lex : 2546 SANTE LU . H. THE NETHERLANDS 1 . Competent bodies : De Algemene Inspectiedienst van het Ministerie van Landbouw Marktstraat 18 , Eygelshoven ( L), tel .: 045/352 166, telex : 56 545 ; 2 . Laboratory : De Keuringsdienst van waren te Amsterdam Keizersgracht 732-734 , 1017 EW AMSTERDAM, tel .: 020 / 237525 , telex : 16542 . No L 31 / 14 Official Journal of the European Communities 7 . 2 . 79 I. UNITED KINGDOM 1 . Competent body : The Wine Standards Board 68 Upper Thames Street, London EC4V 3BJ , tel .: 01 /236 9512, telex : 889351 MAFWPL 9, Communications to be marked : ' for the attention of Wine Standards Board, Room 524 WPW' ; 2 . Laboratory : The Laboratory of the Government Chemist Cornwall House , Stamford Street, London SE1 , tel .: 01 /928 7900 . 7 . 2 . 79 Official Journal of the European Communities No L 31 / 15 ANNEX II A. Label to be affixed to the sample pursuant to Article 3 (4) : 1 . Information to be given : (a) name and address of the body on whose instructions sampling was carried out ; (b) serial number of the sample ; (c ) date on which the sample was taken ; (d) name of the official of the competent body authorized to take the sample ; (e) name and address of the undertaking in which the sample was taken ; (f) identity of the container from which the sample was taken (e.g. number of the container, number of the stack of bottles) ; (g) description of the product ; (h ) the words : 'The sample left with the undertaking may be examined only by a laboratory authorized for the purpose . Breaking the seal is a punishable offence'. 2 . Observations . 3 . Minimum size : 100 x 100 mm . ¢ B. Model of the red label referred to in Article 3 (7) : EUROPEAN COMMUNITIES Products which must undergo an analytical and organoleptic examina ­ tion pursuant to Regulation (EEC) No 1439 /78